                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                  UNITED STATES DISTRICT COURT

                                   7                                 NORTHERN DISTRICT OF CALIFORNIA

                                   8

                                   9     MLC INTELLECTUAL PROPERTY, LLC,                   Case No. 14-cv-03657-SI
                                  10                    Plaintiff,
                                                                                           ORDER DENYING MICRON'S
                                  11             v.                                        ADMINISTRATIVE MOTION TO FILE
                                                                                           UNDER SEAL MOTION TO STAY;
                                  12     MICRON TECHNOLOGY, INC.,                          DIRECTING MICRON TO FILE
Northern District of California
 United States District Court




                                                                                           MOTION TO STAY IN PUBLIC
                                  13                    Defendant.                         RECORD AND DIRECTING MICRON
                                                                                           TO FILE RESPONSE TO MOTION TO
                                  14                                                       COMPEL SHIRLEY DEPOSITION IN
                                                                                           PUBLIC RECORD
                                  15
                                                                                           Re: Dkt. Nos. 358, 369
                                  16

                                  17
                                              In an order filed March 22, 2019, the Court directed MLC to file by March 25, 2019 a
                                  18
                                       declaration in support of Micron’s administrative motion to file under seal portions of its motion to
                                  19
                                       stay pending reexamination. Dkt. Nos. 358, 372. The Court notified MLC that the failure to file a
                                  20
                                       declaration showing why the material designated by MLC as confidential should be filed under seal
                                  21
                                       would result in the denial of the administrative motion. MLC did not file a declaration.
                                  22
                                              Accordingly, the Court DENIES Micron’s administrative motion to file under seal portions
                                  23
                                       of the motion to stay pending reexamination. Micron is directed to promptly file an unredacted
                                  24
                                       version of the motion and all supporting exhibits in the public record.
                                  25
                                              In addition, on March 22, 2019, the Court denied Micron’s administrative motion to file
                                  26
                                       under seal its response to MLC’s motion to compel Mr. Shirley’s deposition. Dkt. No. 374.
                                  27
                                       Accordingly, Micron is directed to promptly file an unredacted version of the letter and the
                                  28
                                   1   supporting exhibits in the public record.

                                   2

                                   3          IT IS SO ORDERED.

                                   4

                                   5   Dated: March 26, 2019                       ______________________________________
                                                                                     SUSAN ILLSTON
                                   6                                                 United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
